Title: Thomas Jefferson to Paul Hamilton, 28 September 1811
From: Jefferson, Thomas
To: Hamilton, Paul


          
                  Sir 
                   
                     Monticello 
                     Sep. 28. 11
          
		  
		  
		  Mr William Jordan Harris, a young gentleman of a neighboring county, being desirous of entering into the navy of the US. as a Midshipman, has requested me to be the channel of conveyance for his application. an antient connection with his family, and an intimate 
                  
                  
                  knolege of it’s great worth & respectability, make it a duty in me to decline no opportunity of doing what is their desire. with the young gentleman himself I am not personally
			 acquainted otherwise than by a single visit from him. but those who know him speak highly of him as of the most correct deportment, and one who, in the hour of danger, will certainly fulfill the
			 duties of a brave soldier. 
                  mr Pleasant’s letter particularly (among those inclosed) is worthy of entire confidence, because he has had great opportunities of knowing the young man, and because he is himself a character of the
			 first order, lately elected to Congress by a neighboring district; and, speaking of him, permit me to observe to you that that body will not possess an abler or more amiable member. I avail myself of this occasion of marking him for your notice, because, if he can conquer an aversion to contest, allied to
			 some indolence, his excellent dispositions & sound principles, may make him precious to the administration.
          I was unfortunate in not recieving, from the hands of mr Hamilton, your son, the letter with which you honored me by him. an absence of an hour only lost me the pleasure of seeing him.
			 
                  I had been flattered by the President with the hope that, on an intended visit by yourself and family, to Monpelier, you might have been induced to lengthen your excursion as far as this place. it would have given me great pleasure to have
			 recieved you here, and to have testified to you personally my great esteem for your character. I cherish the hope that another season may repair our loss, and pray you to accept assurances of my
			 high
			 consideration and respect.
          
            Th:
            Jefferson
        